—Appeal from an order of the Family Court of Sullivan County (Meddaugh, J.), entered June 23, 1998, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 10, for a new hearing on the basis of newly discovered evidence.
Following a fact-finding hearing, Family Court determined
*708that petitioner sexually abused and neglected his daughters and derivatively neglected his sons. Thereafter, petitioner moved for a new hearing, claiming that he had newly discovered evidence that would establish his innocence. Family Court denied the motion on the ground that the evidence relied upon by petitioner in support of his claims did not meet the criteria for newly discovered evidence (see, CPLR 5015 [a] [2]; Matter of Shaune L., 150 AD2d 689, 690, lv denied 74 NY2d 609). Petitioner’s appellate counsel asserts that there are no non-frivolous issues to be raised on appeal. Upon our review of the record, including the Law Guardian’s letter and the brief submitted by petitioner’s counsel, we agree and accordingly affirm Family Court’s order dismissing the petition and relieve petitioner’s counsel of his assignment (see, e.g., Matter of Kaleb U., 251 AD2d 923; see also, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.